Allowance
This office action is in response to Applicant’s RCE filed on 2/17/21.
					  Allowability
Claims 14, 16-19 and 21-27 are allowed.  
It has been determined after careful review of the claims, when read as a whole, that the prior art (Tseng – U.S. Pub. No. 2010/0058135) teaches: configuring an SPS functionality which uses at least one HARQ process, receiving a first NDI or new data indicator which is addressed to an SPS cell radio network identifier of an UE or user equipment for a first HARQ process of the at least one HARQ process, and assuming the next transmission to be received by the first HARQ process as a first or initial transmission of the first HARQ process when receiving a second NDI addressed to a C-RNTI or cell radio network temporary identifier of the UE for the first HARQ process.
However, when read as a whole, the prior art does not teach: wherein the activation of the SPS is determined based on whether the 4 bits of the HARQ process number field are set to all zeros and the 2 bits of the RV field are set to all zeros.
         CONCLUSION

      Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Enam Ahmed whose telephone number is 571-270-1729.  The examiner can normally be reached on Mon-Fri from 8:30 A.M. to 5:30 P.M.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Albert Decady, can be reached on 571-272-3819.
 The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
          
          EA
       2/25/21
/ALBERT DECADY/Supervisory Patent Examiner, Art Unit 2112                                                                                                                                                                                                        

.
     

Or 
Please cancel the previous Abstract and replace it with the following rewritten abstract.

If the abstract is being substantially rewritten, submit a new abstract in clean text (no markings) accompanied by an instruction for the cancellation of the previous abstract.

Amendments to the Drawings:
The attached sheets of drawings include changes to Figures      .  These sheets, which include Figures      , replace the original sheets including Figures      .  

Attachment:  Replacement Sheets

Any replacement drawing sheet including amended figures must include all of the figures appearing on the immediate prior version of the sheet (i.e., if the previous drawing sheet included Figures 1 and 2, but you've only amended figure 1, the Replacement Sheet of drawings should still include Figures 1 and 2).  "Replacement Sheet" must be identified in the top, center margins, as such.  If submitted, annotated sheets must be identified in the top center margin as "Annotated Sheet Showing Changes."